Citation Nr: 0608440	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  03-03 291	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance (A&A) or by reason of 
being housebound (HB).



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from July 
1984 to April 1995.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  

In January 2005, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In November 
2005, after completing the development requested, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less - in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; she also is not a patient in a nursing home and is not 
bedridden.

2.  Although the veteran has some difficulty performing 
certain self-care functions, she does not require the 
adjustment of any special prosthetics or orthopedic 
appliances; she is able to dress, bathe, and feed herself; to 
attend to the wants of nature; to keep herself ordinarily 
clean and presentable; and to protect herself from the 
hazards or dangers incident to her daily environment without 
care or assistance on a regular basis.

3.  The veteran does not have a single service-connected 
disability rated as 
100-percent disabling.




CONCLUSION OF LAW

The criteria are not met for SMC based on the need for 
regular A&A or by reason of being HB.  38 U.S.C.A. §§ 1114, 
1115, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.350, 3.351, 3.352 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the veteran was provided with VCAA notice in 
June 2002 and January 2005.  These letters provided her with 
notice of the evidence necessary to support her claim that 
was not on record at the time the letters were issued, the 
evidence VA would assist her in obtaining, and the evidence 
it was expected that she would provide.  The January 2005 
VCAA letter also specifically requested that she submit any 
evidence in her possession pertaining to this claim.  Thus, 
the content of this letter provided satisfactory VCAA notice 
in accordance with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b)(1), and Pelegrini II.

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) also held that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. at 119-
120.  Here, VCAA notice was provided in June 2002, so prior 
to the RO's initial decision in September 2002.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II.  

In developing her claim, the RO obtained the veteran's VA 
outpatient treatment (VAOPT) records and private medical 
records from Cape Fear Optometric Clinic.  In March 2002, a 
general nurse practitioner (F.G.) from the VA Medical Center 
(VAMC) in Fayetteville, North Carolina, submitted a Medical 
Statement for Consideration of Aid and Attendance or 
Housebound Benefit.  In addition, a VA examination was 
scheduled in September 2005.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Furthermore, she declined her 
opportunity for a hearing to provide oral testimony in 
support of her claim.  38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, " and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence 
[she] should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.




Governing Statutes and Regulations

38 U.S.C.A. § 1115 provides that a veteran entitled to 
compensation at the rates provided in 38 U.S.C.A. § 1114, and 
whose disability is rated not less than 30 percent, shall be 
entitled to additional compensation for dependents, in 
specific circumstances.  38 U.S.C.A. § 1115(1)(E) provides 
that, notwithstanding the other provisions of that paragraph, 
the monthly payable amount of account of a spouse who is (i) 
a patient in a nursing home or (ii) helpless or blind, or so 
nearly helpless or blind as to need or require the regular 
aid and attendance of another person, shall be ... 
proportionate amounts for partially disabled veterans in 
accordance with paragraph (2) of this section.

The applicable criteria for determining whether a veteran 
qualifies are listed in 38 C.F.R. § 3.352(a).  These are the 
relevant considerations:  inability of the individual to 
dress or undress himself (herself), or to keep himself 
(herself) ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of claimant to feed himself (herself) 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the individual from 
hazards or dangers incident to his or her daily environment. 

Because the regulation provides that the "following" 
enumerated factors "will be accorded consideration," it is 
mandatory for VA to consider the enumerated factors within 
the regulation.  Second, because the regulation provides that 
"it is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made," the logical inference to be 
drawn from this language, although not explicitly stated, is 
that eligibility requires at least one of the enumerated 
factors be present.  Third, because the regulation provides 
that "the particular personal function which the veteran is 
unable to perform should be considered in connection with his 
or her condition as a whole," the logical inference to be 
drawn from this language, again although not explicitly 
stated, is that the "particular personal function" refers to 
the enumerated factors.  See Turco v. Brown, 9 Vet. App. 222, 
224-5 (1996).

"Bedridden" will be a proper basis for the determination and 
is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
individual is unable to perform should be considered in 
connection with his or her condition as a whole.   It is only 
necessary that the evidence establish that the individual is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

Additionally, SMC may be paid when the veteran has a single 
service-connected disability rated as 100 percent and (1) has 
additional service-connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) is permanently housebound by reason of service-connected 
disability or disabilities.  This requirement is met when the 
veteran is substantially confined as a direct result of 
service-connected disabilities to his or her dwelling and the 
immediate premises or, if institutionalized, to the ward or 
clinical areas, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s); 38 C.F.R. § 3.350(i).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

The veteran has the following service-connected disabilities:  
major depressive disorder rated as 70-percent disabling; 
fibromyalgia rated as 40-percent disabling; migraine 
headaches rated as 10-percent disabling; hypertension rated 
as 10-percent disabling; arthritis of the wrists rated as 10-
percent disabling; fibroids rated as 
0-percent disabling (i.e., noncompensable); shingles rated as 
0-percent disabling; and fibrocystic breast disease rated as 
0-percent disabling.  She also has had a total disability 
rating based on individual unemployability (TDIU) since April 
1995, the day after she was discharged from military service.  

In addition to being unable to work, the veteran claims that 
she is in need of regular aid and attendance and is 
housebound.  In support of her claim, she submitted 
statements in June 2002, July 2003, May 2004, and July 2005 
reporting that she needs someone to lay her clothes out for 
her because she is unable to match her clothing.  She also 
said that she is unable to drive because of visual problems 
and that she needs to be accompanied by someone when she goes 
to the store because she gets confused.  She described 
extreme pain, weakness, and fatigue due to her fibromyalgia.  
She also said she has occasional bowel incontinence due to 
her irritable bowel syndrome (IBS).  

A March 2002 Medical Statement for Consideration of Aid and 
Attendance or Housebound Benefit was submitted on the 
veteran's behalf by F.G., a general nurse practitioner.  The 
nurse indicated the veteran could walk short distances 
(100 to 200 feet), but could not leave the home without 
assistance from another person.  She could feed herself, 
perform toilet functions, but required help bathing and 
dressing.  She used a cane, wrist supports, and a shower 
chair on a daily basis.  The nurse noted that the veteran's 
asthma, hypertension and IBS were 
well-controlled, but that fibromyalgia caused her chronic 
pain.

VAOPT records indicate the veteran reported that she was 
doing well, and that her condition was stable in October 2004 
and May 2005.  In February 2004, she said that she 
experienced a little shortness of breath when the weather 
changed, but otherwise her asthma was well-controlled.  In 
April 2004, she was encouraged to exercise and lose weight to 
control her blood pressure even though it was noted that she 
has a limited ability to exercise.  In May 2004, she was 
fitted with wrist splints.  June 2004 and March 2005 
optometry records note that she had glaucoma in both eyes, 
but that her visual acuity was corrected to 20/20.  Private 
medical records from Cape Fear Optometric Clinic also 
indicate that, in February 2005, she had glaucoma, cataracts, 
and dry eye syndrome.  Her visual acuity, however, was again 
corrected to 20/20 (uncorrected, her visual acuity was still 
quite relatively good at 20/50).

The report of the September 2005 VA examination - 
specifically to determine whether the veteran needs aid and 
attendance or is housebound, indicates she complained that 
chronic pain prevented her from doing things for fun.  She 
said she sits in the house and watches the neighbors' 
children.  She said she is unable to drive and mainly stays 
in the house because the sun hurts her eyes.  The examining 
doctor noted she was not permanently bedridden or 
hospitalized.  She could travel outside her domicile. She did 
not need assistance in adjusting any orthopedic or prosthetic 
appliances.  The doctor also indicated she had lost 
significant visual acuity even though VA and private 
optometric records indicate her vision is correctable to 
20/20.  She reported dizziness once or more per day and 
moderate memory loss.  She could protect herself from hazards 
or dangers incident to her daily environment.  Upon physical 
examination, her balance was normal.  She required no 
assistance in walking, but said she was restricted in leaving 
the home by temperature of day, sunlight, odors and the 
desire to go.  The doctor noted that she could perform all 
self-care functions, but later noted that she had some 
difficulty self-feeding, dressing herself, bathing and 
grooming herself, and performing toilet functions due to some 
loss of strength and coordination in her upper extremities.   
Her husband handled all her monthly bills and financial 
matters.



The Board realizes the veteran experiences chronic pain due 
to her fibromyalgia.  She also cannot work and has some 
difficulty performing tasks of daily living.  But this, in 
part, is the basis for her TDIU.  And the Board does not find 
that she meets the criteria for SMC based on the need for 
regular aid and attendance.  Her visual acuity is correctable 
to 20/20, and there is no evidence that she has concentric 
contraction of the visual field to 5 degrees of less.  She 
also is not in a nursing home.  See 38 C.F.R. § 3.351(c).  
While she apparently has some difficulty performing her daily 
self-care functions, she is, nonetheless, able to perform 
these tasks without the critical need for regular aid and 
attendance.  For example, although she requires help matching 
her clothes, she is able to dress herself, keep herself 
ordinarily clean and presentable, is not in need of 
adjustment of any special prosthetic or orthopedic 
appliances, can feed herself and attend to the wants of 
nature, and protect herself from the hazards or dangers 
incident to her daily environment.  Furthermore, she is not 
bedridden.  See 38 C.F.R. § 3.352(a).  

Moreover, the veteran does not have a single permanent 
disability rated 100-percent disabling.  And because of this 
and the other reasons mentioned, she does not meet the 
criteria for SMC due to being housebound, either.  See 38 
C.F.R. § 3.350 (i).

Consequently, the claim for SMC based on the purported need 
for regular aid and attendance or by reason of being 
housebound must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in the veteran's favor.  See 38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for SMC based on the need for regular aid and 
attendance or by reason of being housebound is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


